Citation Nr: 1044935	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  99-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) and generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1972 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in October 2000 and accepted such hearing in lieu of an in-person 
hearing before a Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This claim was most recently before the Board in July 2009, at 
which time it was remanded for additional development.  The claim 
has now been returned to the Board for further appellate action.

The Board notes that in both the October 2005 and July 
2009 remands, the issue of whether new and material 
evidence had been received to reopen a claim of 
entitlement to service connection for depression was 
referred to the originating agency for the appropriate 
action.  The record before the Board does not show that 
the originating agency has addressed this issue.  
Therefore, it is again referred to the originating agency 
for the appropriate action.  


REMAND

The Board finds that additional development is required before 
the Veteran's claim on appeal is decided.

In the July 2009 remand, the Board directed that the Veteran's 
claims file be returned to the May 2009 VA examiner for an 
addendum opinion as to whether there was a 50 percent or better 
probability that the Veteran's GAD was etiologically related to 
his active service.  

In August 2010, the May 2009 VA examiner provided the requested 
addendum opinion.  The examiner reported that the Veteran met the 
criteria for having GAD, the onset of which was difficult to 
pinpoint.  He reported that the Veteran's GAD symptoms appeared 
to be in response to accumulated life stressors.  The examiner 
did not indicate which life stressors had caused the Veteran's 
GAD.  The examiner then noted that the Veteran's GAD symptoms 
were not related to his military service.  The examiner also 
reported that the Veteran's GAD was most likely caused by and 
related to other mental health issues.  The examiner did not 
provide a rationale for this opinion or comment on which mental 
health issues the Veteran had that his GAD could be attributed 
to.  

For the reasons listed above, the Board finds that the May 2009 
examination report and August 2010 addendum are inadequate for 
adjudication purposes.  The United States Court of Appeals for 
Veterans Claims (Court) has held that RO compliance with a remand 
is not discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination by a different VA examiner to accurately 
determine the nature and etiology of any currently present PTSD 
or GAD.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist, different form the May 2009 
VA examiner, to determine the nature and 
etiology of any currently present acquired 
psychiatric disorders, to include PTSD and 
GAD.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present acquired psychiatric 
disorder, to include PTSD and GAD, as to 
whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


